EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Daniel Ark on May 7, 2021.
The application has been amended as follows: 
In the specification, page 1, delete the last paragraph: “This object is … the invention better.”
In the claims:
1.	(currently amended)  A powder press comprising a tool structure having a head piece which is guided in a die and at least two of the punches further each have a respective conical enlargement which is adjoined to the respective longitudinal extentand each respective conical enlargement is respective longitudinal extent.



3.	(currently amended)  The powder press as claimed in claim 1, wherein a conical extension is located on at least two respective punches



5.	(previously presented)  The powder press as claimed in claim 3, wherein a cone angle at which the conical enlargement and the conical extension extend away from a press axis is at least approximately the same.

6.	(previously presented)  The powder press as claimed in claim 1, wherein, in a common end position, feet of the respective punches end at different heights than one another.

7.	(currently amended)  The powder press as claimed in claim 1, wherein

8.	(currently amended)  The powder press as claimed in claim 1, wherein each with a conical structure that slide in one another, have approximately the same elasticity.



10.	(previously presented)  The powder press as claimed in claim 1, wherein an outermost punch deflects approximately as much as an associated inner punch.

11.	(currently amended)  The powder press as claimed in claim 1, wherein an outermost punch  wherein the outermost punch and the associated inner punch each have a respective conical structure that slide into one another.





14.	(currently amended)  The powder press as claimed in claim 1, wherein a punch holder directly adjoins the conical enlargement at an end opposite to the longitudinal extent.

15.	(currently amended)  The powder press as claimed in claim 1, wherein the conical enlargement of the respective punch increases to such an extent that an associated punch holder terminates flush with the punch laterally on an[[the]] outside.

16.	(previously presented)  The powder press as claimed in claim 1, wherein the conical enlargement of the respective punch transitions into a cylindrical portion, wherein the cylindrical portion has a fastening structure for a punch holder.



18.	(previously presented)  The powder press as claimed in claim 1, wherein a connection between a punch holder and punch takes place without a pressure plate and clamping plate.

19.	(currently amended)  The powder press as claimed in claim 1, wherein at least one 

20.	(currently amended)  The powder press as claimed in claim 1, wherein at least one 

21.	(currently amended)  The powder press as claimed in claim 1, wherein the punches that slide in one another are provided with in each case a different ratio of length of the[[a]] head piece to length of the conical enlargement.

22.	(currently amended)  A method for operating a powder press , the method comprising:
moving the punches that are nested in one another 
employing monitoring in the form of control or regulationelasticities 

23.	(currently amended)  The method as claimed in claim 22, further comprising electronically compensating for 

further comprising equalizing via position control 

25.	(currently amended)  The method as claimed in claim 22, further comprising creating a compact from powder metal using the powder press

26.	(currently amended)  A method of setting up of the[[a]] powder press

27.	(cancelled

28.	(currently amended)  The powder press as claimed in claim 1, wherein the punches that have conical enlargements are lower punches.

29.	(cancelled)  

30.	(cancelled)  

31.	(cancelled)  


Election/Restrictions


Claims 1, 3, 5-11, and 14-21 are allowable. The restriction requirement of claims 22-26 and 28, as set forth in the Office action mailed on March 12, 2020, has been reconsidered in view The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of March 12, 2020 is partially withdrawn.  Claims 22-26 and 28 , directed to a method of using a press no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 3, 5-11, 14-26 and 28 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or suggest a powder press comprising sets of conical punches nested in one another, wherein each punch has a longitudinal extent having a head piece which is guided in a die and at least two of the punches further each have a respective conical enlargement which is adjoined to the respective longitudinal extent, wherein the conical enlargements are able to be guided one in another, and each conical enlargement has a conically .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU-KHANH T. NGUYEN whose telephone number is (571)272-1136.  The examiner can normally be reached on 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/THU KHANH T NGUYEN/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743